[Cite as State v. Mitchell, 2022-Ohio-4646.]


                                            COURT OF APPEALS
                                        DELAWARE COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                   :   JUDGES:
                                                    :
                                                    :   Hon. Earle E. Wise, Jr., P.J.
           Plaintiff-Appellee                       :   Hon. W. Scott Gwin, J.
                                                    :   Hon. Patricia A. Delaney, J.
    -vs-                                            :
                                                    :   Case No. 21CAC100052
                                                    :
    ASHLEY N. MITCHELL                              :
                                                    :
                                                    :
           Defendant-Appellant                      :   OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Delaware Municipal
                                                        Court, Case Number 20TRC08193



  JUDGMENT:                                             AFFIRMED




  DATE OF JUDGMENT ENTRY:                               December 22, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                             For Defendant-Appellant:

    AMELIA BEAN-DEFLUMER                                TYLER W. DUNHAM
    DELAWARE CITY PROSECUTOR                            98 N. Union Street
    70 North Union Street                               Delaware, OH 43015
    Delaware, OH 43015
[Cite as State v. Mitchell, 2022-Ohio-4646.]


 Delaney, J.

          {¶1} Appellant Ashley N. Mitchell appeals from the October 5, 2021, Judgment

 Entry of the Delaware Municipal Court. Appellee is the state of Ohio.

                                FACTS AND PROCEDURAL HISTORY

          {¶2} This case arose on September 11, 2019, around 9:38 p.m., when Sgt. King

 of the Ohio State Highway Patrol observed appellant operating a motor vehicle on

 Interstate 71 southbound near Mile Post 131. Appellant’s rear license-plate lights were

 out, and King initiated a traffic stop, but appellant was slow to stop. King observed a

 marked-lanes violation when appellant exited 71 onto westbound 36/37.

          {¶3} Appellant stopped in a gas station parking lot and King approached the

 vehicle, of which appellant was the sole occupant. King immediately noticed a strong

 odor of raw marijuana. Appellant’s pupils were dilated, and her eyes were glassy and

 bloodshot. Appellant admitted she had marijuana in the vehicle and handed King a cigar

 wrapper containing a small amount of marijuana. Appellant stated she does not have a

 medical marijuana card. Appellant stated she last smoked marijuana that day around

 8:00 p.m. when she left Chardon to come to Delaware, roughly an hour and a half before

 her contact with King.

          {¶4} When asked if she was under the influence of anything, appellant

 responded “just a little weed.” A search of appellant’s purse yielded three THC cartridges

 and a small bag of marijuana. King asked appellant to submit to standardized field

 sobriety tests and she exhibited several indicators of impairment. Appellant rated herself

 a “5” on an impairment scale of 1 to 10.

          {¶5}     Appellant submitted a urine sample upon request.
[Cite as State v. Mitchell, 2022-Ohio-4646.]


          {¶6} On September 11, 2019, appellant was arrested for O.V.I. pursuant to R.C.

 4511.19(A)(1)(a), “impaired” O.V.I. [Count I]. She entered a plea of not guilty and waived

 time.

          {¶7} On November 1, 2019, the OSHP lab issued its report on appellant’s urine

 sample, which was positive for the THC metabolite.

          {¶8} On September 14, 2020, King filed a citation charging appellant with a

 violation of R.C. 4511.19(A)(1)(j)(viii), “per se” O.V.I. [Count II].

          {¶9} On November 4, 2020, appellant filed a motion to dismiss Count II, asserting

 a denial of her right to a speedy trial. Appellee responded with a memorandum contra on

 November 13, 2020. On December 1, 2020, the trial court overruled the motion to

 dismiss.

          {¶10} In the meantime, appellee moved to consolidate Counts I and II for trial, and

 the trial court granted the motion.1 The matter proceeded to trial by jury and appellant

 was found not guilty upon Count I and guilty upon Count II.

          {¶11} Appellant now appeals from the judgment entry of conviction and sentence,

 incorporating the trial court’s decision overruling her motion to dismiss.

          {¶12} Appellant raises one assignment of error:

                                        ASSIGNMENT OF ERROR

          {¶13} “THE TRIAL COURT ERRED BY OVERRULING DEFENDANT’S MOTION

 TO DISMISS BECAUSE THE STATUTORY TIME LIMIT FOR BRINGING THE

 DEFENDANT TO TRIAL HAD ELAPSED.”




 1
  The case also included a criminal count consolidated with the traffic counts, but that
 case is not in the record before us.
[Cite as State v. Mitchell, 2022-Ohio-4646.]


                                               ANALYSIS

          {¶14} In her sole assignment of error, appellant argues the trial court should have

 granted her motion to dismiss on speedy trial grounds. We disagree.

          {¶15} Speedy trial provisions are mandatory and are encompassed within the

 Sixth Amendment to the United States Constitution. The availability of a speedy trial to a

 person accused of a crime is a fundamental right made obligatory on the states through

 the Fourteenth Amendment. State v. Ladd, 56 Ohio St.2d 197, 383 N.E.2d 579

 (1978); State v. Pachay, 64 Ohio St.2d 218, 416 N.E.2d 589 (1980).

          {¶16} Our review of the trial court's decision regarding a motion to dismiss based

 upon a violation of the speedy trial provisions involves a mixed question of law and

 fact. State v. McKinney, 5th Dist. Delaware No. 11-CA-26, 2011-Ohio-3951, ¶ 16, internal

 citations omitted. Due deference must be given to the trial court's findings of fact if

 supported by competent, credible evidence. Id. However, we must independently review

 whether the trial court properly applied the law to the facts of the case. Id. Furthermore,

 when reviewing the legal issues presented in a speedy trial claim, an appellate court must

 strictly construe the relevant statutes against the state. Id., citing Brecksville v. Cook, 75

 Ohio St.3d 53, 57, 661 N.E.2d 706 (1996).

          {¶17} Pursuant to R.C. 2945.73, a person who is not brought to trial within the

 proscribed time periods found in R.C. 2945.71 and R.C. 2945.72 “shall be discharged”

 and further criminal proceedings based on the same conduct are barred.

          {¶18} R.C. 2945.71(B)(2) provides that a person who is charged with a first-

 degree misdemeanor must be brought to trial within 90 days from the date of the person's

 arrest on that charge.
[Cite as State v. Mitchell, 2022-Ohio-4646.]


          {¶19} In the instant case, appellant was charged with Count I, impaired O.V.I., on

 September 11, 2019. In the meantime, the OSHP lab analysis was completed to

 determine whether prohibited amounts of marijuana were present in appellant's blood

 stream. The testing of appellant's urine sample was complete on November 1, 2019.

 Appellee then charged appellant with Count II, per se O.V.I., on September 14, 2020.

          {¶20} It is undisputed that upon the filing of Count I, appellee suspected, but did

 not definitively know, that appellant had prohibited amounts of marijuana in her blood

 stream pursuant to R.C. 4511.19(A)(1)(j)(viii). McKinney, supra, 5th Dist. Delaware No.

 11-CA-26, 2011-Ohio-3951, ¶ 20. It is also undisputed that appellee filed Count II roughly

 nine months after the urine test result was available, before appellant was about to be

 tried upon Count I.

          {¶21} Nevertheless, the issue raised by these facts is, when does the speedy-trial

 clock begin to run? In McKinney, supra, at ¶ 30, we found that if the charges in the second

 complaint stem from additional facts which appellee did not know at the time of the arrest,

 appellee is afforded a new 90-day period, starting with the date the second complaint was

 filed. When additional criminal charges arise from facts distinct from those supporting an

 original charge, or appellee was unaware of such facts at that time, appellee is not

 required to bring the accused to trial within the same statutory period as the original

 charge under R.C. 2945.71 et seq. Id., citing State v. Skinner, 4th Dist. Ross No.

 06CA2931, 2007–Ohio–6320, additional citation omitted.

          {¶22} Appellant argues the interests of justice should factor into the equation

 because appellee delayed filing Count II in the instant case. Appellant points out that in

 McKinney, appellee filed the original O.V.I. charge on September 23, 2010; appellee
[Cite as State v. Mitchell, 2022-Ohio-4646.]


 received urine test results on November 15, 2010; and appellee filed a per-se O.V.I.

 charge on December 13, 2010. In the instant case, there was a delay of more than nine

 months between the receipt of the “new information,” i.e., the urine test results, and the

 filing of Count II, and appellant argues we should treat this delay with “suspicion.” Brief,

 11.

          {¶23} Nevertheless, appellee’s delay in filing Count II is not the focus of our

 analysis. Appellant posed the issue created by this case as, when does the speedy-trial

 clock begin to run: when the state receives the new information, or when the state files

 the new charge? Appellant argues the ends of justice require the former. The Ohio

 Supreme Court has now definitively answered this question, though, and our focus is

 upon the latter. In State v. Baker, 78 Ohio St.3d 108, 676 N.E.2d 883 (1997), syllabus,

 the Ohio Supreme Court stated, “In issuing a subsequent indictment, the state is not

 subject to the speedy-trial timetable of the initial indictment, when additional criminal

 charges arise from facts different from the original charges, or the state did not know of

 these facts at the time of the initial indictment.” The Court recently expanded upon this

 rationale in State v. Sanford, 2022-Ohio-3107, emphasizing that the speedy-trial clock

 runs anew at the inception of the latter charge, if the latter charge is based upon new

 information:

                           In short, we have made clear that a new speedy-trial clock

                  does not start each time the state brings a new charge based on

                  additional evidence that might strengthen the state's original case.

                  But we have also said that the speedy-trial statute does not preclude

                  the state from bringing new charges based on information that was
[Cite as State v. Mitchell, 2022-Ohio-4646.]


                  not available to it at the time the original charges were filed. So the

                  question is, how should a court determine whether subsequent

                  charges are truly based on information not known to the state at the

                  time the original charges were filed?

                           State v. Sanford, 2022-Ohio-3107, ¶ 28.

          {¶24} The proper inquiry is whether at the time the initial charges were filed, the

 state had all the information necessary to bring additional related charges. Id., ¶ 29. If the

 state had the necessary information at the outset, then the additional charges are subject

 to the same speedy-trial period as the original charges. Id. If not, then the additional

 charges will trigger a new speedy-trial clock. Id. Whether the information available to the

 state at the time of the defendant's arrest was sufficient to support an additional charge

 is a fact-dependent determination. Id., ¶ 30.

          {¶25} Appellant argues Sgt. King had every reason to believe the urine test would

 come back positive, and the urine test result is not “new information.” We disagree.

 Count II requires knowledge of the amount of marijuana metabolites in appellant’s

 system, a fact that was unknown until the urine test result was available.

          {¶26} The Court further hypothesized with an example quite like the instant case:

                  But the situation presented in this case is different. A driver might

          admit to consuming marijuana, but he cannot admit to the amount of

          marijuana metabolites that are in his bloodstream. And law enforcement

          may suspect that a driver is over the legal limit based on the driver's

          conduct, but police officers cannot observe the amount of a substance in a

          person's blood. This is particularly true when, as here, the police are not
[Cite as State v. Mitchell, 2022-Ohio-4646.]


          able to observe the driver immediately after the accident. Thus, in many

          situations, law enforcement will not have all the information necessary to

          support a per se OVI offense prior to receiving test results establishing the

          level of the substance that was in the driver's system. In such cases, the

          toxicology results constitute new information unknown to the state at the

          time of the original charge.

                  State v. Sanford, 2022-Ohio-3107, ¶ 31.

          {¶27} Applying this rationale to the instant case, King had every reason to suspect

 appellant was under the influence of marijuana, including her admission thereto. But until

 the urine result was available, appellee did not have the facts necessary to support a per-

 se charge. The urine test results constitute new information unavailable to appellee at

 the time of the original charge, therefore Count II triggered a new speedy-trial clock upon

 the filing date of September 14, 2020. When appellant filed her motion to dismiss on

 November 4, 2020, 51 days had elapsed. The 90-day time limit had not yet expired, and

 the trial court properly denied appellant’s motion to dismiss.

          {¶28} We conclude appellee did not have all the information necessary to charge

 Count II until it learned the amount of marijuana metabolites in appellant’s urine. Id. The

 trial court therefore properly denied appellant’s motion to dismiss, and appellant’s sole

 assignment of error is overruled.
[Cite as State v. Mitchell, 2022-Ohio-4646.]


                                               CONCLUSION

          {¶29} The sole assignment of error is overruled, and the judgment of the Delaware

 Municipal Court is affirmed.

 By: Delaney, J.,

 Wise, Earle, P.J. and

 Gwin, J., concur.